\Vrit of Mandamus Denied, Opinion issued September 12, 2012




                                                In The
                                   306 S.W.3d 318,

320-21 (Tex. Crim. App. 2009) (orig. proceeding); State ofTex. ex rei. Hill v. Court ofAppeals for

the Fifth Dist., 34 S.W.3d 924,927-28 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we

deny relator's petition for writ of mandamus.




                                            ~6.h.-_·
                                             JOSi.MORRis
                                                           TICE
121214F.P05